Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 5/11/2020.  
Claims 1-24 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 5/11/2020 are noted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-13 & 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 2007/0258849) in view of Zeleny (US 2011/0148607). 
Regarding Claims 1, 6, 7, 10-13, 20-24: Kent discloses a system (and corresponding method) comprising: a processor, (Fig. 1, showing personal computer 100 and Fig. 2, showing CPU 113), at least one piezoelectric element controllably coupled to the processor, (Fig. 5, piezo electric transducer 167); one or more scented media, (Fig. 2, multi-compartment scent vessel 122 with removable/replaceable cartridges, ¶ 79); and a programmable interface adapted to receive one or more commands, and a processor configured to, responsive to the received one or more commands (Fig. 6, command file 179, the file represents a programmable interface, i.e., instructions), control the at least one piezoelectric element to deliver an output scent using the one or more scented media, (¶ 87, Fig. 7, 199), wherein the processor controls the duration and intensity value of a produced scent, (Claim 11). 
Kent discloses the invention substantially but does not make explicit that the commands are received from an external content processor. However, in a related invention, Zeleny teaches that commands including olfactory signals are processed and transmitted remotely (i.e., externally) over 
Regarding Claims 2-4: Here, it is noted that the limitations “one or more” are satisfied by showing 1 element. Consequently, since there is at least 1 scent vessel (Kent, Fig. 2, 122) and 1 corresponding piezoelectric element (Kent, Fig. 5, 167) controllable by the processor, (Kent, ¶ 87) to render a specific scent, the claim limitation is met by the prior art. In contrast, since Claim 5 explicitly requires controlling more than 1 piezoelectric element, Claim 5 has been indicated allowable. 
Regarding Claim 8: Kent does not show a physical coupling to a headset. However, Zeleny shows virtual reality applications including using a headset worn by a user, (Zeleny, Fig. 2, 220.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to apply Kent’s olfactory feedback using virtual reality applications as shown by Kent’s headset for the purpose of delivering a more immersive experience. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 2007/0258849) in view of Zeleny (US 2011/0148607) as applied to Claim 8, in further view of Fateh (US 2017/0274279). 
Kent and Zeleny show the invention substantially but do not make explicit, physical coupling positions such that the olfactory output is proximate to the user’s nose. However, in a related invention, Fateh in Fig. 2A, 206 shows such a structure. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to provide the olfactory output structure shown by Fateh, in the headset of Kent in view of Zeleny, for the purpose of ensuring the user can smell the produced scent. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,688,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the pending limitations: 
Regarding Claims 1-3, 5: See Patented Claim 1. 
Regarding Claim 4: See Patented Claim 2. 
Regarding Claim 6: See Patented Claim 3. 
Regarding Claim 7: See Patented Claim 4. 
Regarding Claim 8: See Patented Claim 5. 
Regarding Claim 9: See Patented Claim 6. 
Regarding Claim 10: See Patented Claim 7. 
Regarding Claim 11: See Patented Claim 8. 
Regarding Claim 12: See Patented Claim 9. 
Regarding Claim 13: See Patented Claim 10. 
Regarding Claim 14: See Patented Claim 11. 
Regarding Claim 15: See Patented Claim 12. 
Regarding Claim 16: See Patented Claim 13. 
Regarding Claim 17: See Patented Claim 14. 
Regarding Claim 18: See Patented Claim 15. 
Regarding Claim 19: See Patented Claim 16. 



Allowable Subject Matter
Subject to overcoming the double patenting rejection, the claims will be treated as allowable as follows: 
Claims 5 & 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance: 
Regarding Claim 5: The prior art to Kent contemplates a single piezoelectric transducer element corresponding to a multi-compartment scent vessel. There is no suggestion to add piezoelectric transducers to correspond to each compartment in the scent vessel. 
Regarding Claims 14-19: Kent fails to disclose, suggest or render obvious, in combination with the other claimed limitations, a tube having a proximal opening and a distal opening; an aperture element coupled to the proximal opening of the tube, the aperture element having at least one aperture; a piezoelectric element attached to a surface of the tube, the piezoelectric element adapted to receive an electrical signal that causes the piezoelectric element to vibrate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715